 ROBINSON-NUGENT, INCRobinson-Nugent, Inc.andInternationalUnion,United Automobile,Aerospace&Agricultural Im-plement Workers of America,UAW. Case 9-CA-5693May 25, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn December 28, 1970, Trial Examiner Frederick U.Reel issued his Decision in this proceeding, finding thatthe Respondent had engaged in and was engaging incertain unfair labor practices and recommending thatit cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent and the GeneralCounsel filed exceptions to the Trial Examiner's Deci-sion with supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Robinson-Nugent, Inc., New Albany, In-diana, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's recom-mended Order.'We agree with the Trial Examiner that Respondent, for discriminatoryreasons, refused to permit employees Freiberger and Wolfe to make up thehours they lost while attending meetings at the Board's office In orderingRespondent to reimburse these two employees for wages they lost, we donot pass upon the propriety under the Public Contracts Act of Respondentpermitting its employees to work a ninth daily hour on straight time We areconcerned only with Respondent's failure to provide work opportunities toits employees on a nondiscriminatory basis The rate of such compensationisamatter between Respondent and its employees, or their collective-bargaining representative, if designated, subject to such control or regulationas any state or Federal agency with appropriate jurisdiction may have im-posed547TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICK U. REEL, Trial Examiner- This proceeding,heard at Louisville, Kentucky, on October 20 through 22,1970,' pursuant to a charge filed June 16 and a complaintissued August 10, presents questions as to whether Respond-ent, herein called the Company, engaged in various acts ofinterference, restraint, or coercion shortly before and im-mediately after its employees selected the Charging Party,herein called the Union, as their bargaining representative,denied overtime to employees in reprisal for their havingparticipated in a representation proceeding before the Board,and discharged or laid off several employees in reprisal fortheir union activity or for the Union's victory in the election.Upon the entire record in this proceeding, including myobservation of the witnesses, and after due consideration ofthe briefs filed by General Counsel and by the Company, Imake the following:FINDINGS OF FACTITHE BUSINESS OF THE COMPANY ANDTHE LABOR ORGANIZATION INVOLVEDThe Company, an Indiana corporation engaged at NewAlbany, Indiana, in the manufacture and sale of screw ma-chine products and electronic hardware, annually ships goodsvalued in excess of $50,000 to customers located outside theState, and is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act. The Unionis a labor organization within the meaning of Section 2(5) ofthe ActIITHE UNFAIR LABOR PRACTICESA. Interference, Restraint, and CoercionThe Union conducted an organizing campaign at the Com-pany's plant in the late winter and spring of 1970, culminat-ing in the Union's winning Board elections in the main pro-duction unit on June 3 and in the tool-and-die maker unit onJune 24. The Company was admittedly opposed to the adventof the Union, but for the most part kept its opposition duringthe campaign within lawful bounds. With one exception, theallegedly illegal conduct herein discussed occurred shortlyafter the Union's victory in the first election.1.The complaint alleges that during the last 2 weeks inMay 1970 one of the-Company's supervisors, Jo Ann Wathen(now Mrs. Leist), told employees that she knew which em-ployees had attended union meetings, thereby creating theimpression that employees' union activities were under sur-veillance The allegation is supported by the testimony of twoemployee witnesses, Jane Crozier Taylor andMarleneSkaggs, both of whom place the episode as occurring a weekor two before the Board election of June 3, but who differ asto whether the supervisor's comment was or was not made inthe course of a discussion in which another employee had saidshe was unable to get to union meetings because she could notget a "baby sitter." Taylor quotes the supervisor as saying, "Iknow who has attended the meetings and who is for theUnion. Girls, let's get busy " Skaggs first testified that thesupervisor had said she knew who had been to the unionmeetings, and then modified her testimony to read "prettysure who had been to the Union meetings and hadn't." MrsLeist denied making such a statement and testified that she"would have no way of knowing who was going to Unionmeetings."'All dates herein refer to the year 1970 unless otherwise stated190 NLRB No. 107 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDI am inclined to credit the testimony of Taylor and Skaggs,the latter apparently a disinterested witness. I also note thatsome supervisory personnel (not Mrs. Leist) attended someof the early union meetings. I find that the comment in ques-tion was made, and that its natural tendency was to make theemployees think their union meetings were under companysurveillance.The statement therefore violated Section8(a)(l) z2.Employees Peggy Rosenbarger and Virginia Lloyd tes-tified that in a conversation with their supervisor, Ira Smith,2 days after the Union won the election, Smith stated that theCompany would close its doors rather than operate under aunion-security clause. There is some uncertainty in the tes-timony of the employees as to whether Smith used the phrase"union shop" or "closed shop." Smith's version of the con-versation is that the employees told him they had heard thatthe Company's chief officer had said at a supervisor's meetingthat the Company would close down rather than agree to aclosed shop, and that he (Smith) replied that the statementwas untrue.Again I am inclined to credit the employees' version of theconversation, for both Lloyd and Rosenbarger impressed mewith their apparent candor, and the latter was a compara-tively disinterested witness I have some doubt, however,whether the testimony as credited warrants the finding of aviolation and, if so, whether any remedial order should issueThe complaint alleged that Smith threatened "employeeswith layoffs and plant closure in order to discourage em-ployees' membership in or activities on behalf of the Union."The evidence falls somewhat short of that, establishing atmost that the Company prior to the start of bargaining wasnot prepared to bargain in good faith over a union-securityclause.As the Company would not be obligated to grant aunion shop but only to bargain in good faith on the subject,a "threat" to close down rather than grant a union shopamounts to nothing more than a statement that the Companywill stand firm on that issue even in the face of a strike. Underall the circumstances I find that the evidence on this issue failsto sustain the allegation3.The complaint alleges that upon the Union's victory inthe June 3 election the Company retaliated by promulgatingrules prohibiting employees from having snacks at their workstations, by restricting employees' use of the vending ma-chine, by discontinuing free coffee for employees, and bydiscontinuing its practice of giving birthday presents to em-ployees and to their spouses The record establishes the fol-lowing facts.Employees David Freiberger and Nancy Voyles testifiedthat prior to June 8 the employees had been permitted to eatsnacks while at work, but after June 8 the privilege waslimited to "break" times. Freiberger also testified that theemployees in the tool-and-die room, who prior to June 8 hadused the vending machine in the screw machine departmenton the same floor, thereafter had to use the vending machineon the next floor. Several employees testified that free coffee,one of the benefits of employment which the Company re-ferred to in its March 1970 Policy Manual, was discontinuedon June 8. Several employees also testified that prior to June3 the Company had regularly given each employee $5 on theemployee's birthday, and had regularly given a small presentto the employee's spouse on the latter's birthday. The March1970 "policy manual" expressly refers to this "custom" of theCompany. This practice was apparently silently discontinued'The complaint alleged that the same supervisor threatened employeeswith economic reprisals if they selected the Union to represent themIdismissed this allegation at the conclusion of General Counsel's case for lackof evidencewhen the Union won the June 3 election, for several em-ployees testified that since then their spouses' birthdays hadpassed without the customary token, and one employee, Mar-lene Skaggs, whose birthday fell on June 5 had not receivedthe customary $5 or any other gift from the Company on thatdate in 1970. (Other witnesses asked about the matter hadbirthdays in earlier months of the year.)The Company offered no explanation for the changes withrespect to time for going to the vending machines or forcessation of the birthday remembrances. It explained the freecoffee matter on the ground that the coffee had formerly beenpaid for out of vending machine profits, which had beensubstantially curtailed in May 1970, because the Company atthat time absorbed an increase in the cost of soft drinks.' InAugust the Company increased its charge for soft drinks, andthe free coffee was resumed. As to sending the tool-and-diedepartment to the upstairs vending machine, the Companyshowed that that department took its "breaks" at a differenthour from the screw machine department, and that the useof the upstairs machine worked no hardship on the employeesin the tool-and-die department.I am inclined to accept the Company's explanations withrespect to the two foregoing matters, and not to attribute thediscontinuance of the coffee and the use of one vending ma-chine to the Company's annoyance over the union victory inthe election. The coffee expense had been the subject of priorconcern, and the increased expense in May furnishes a credi-ble explanation for the Company's action. The required useof the upstairs vending machine is too trivial a matter to beconstrued as a reprisal, and it is not unreasonable for theCompany to have decided to limit disturbances in the screwmachine department. The other matters, however-restric-tions on when employees could eat and discontinuance ofbirthday gifts and remembrances-are unexplained, and it isfair to draw the inference that they represent responses by theCompany to the employees' selection of the Union over theCompany's strongly expressed opposition. Denominating thebirthday presents as "gifts" does not lessen the impact of theirdiscontinuance, as the long line of "bonus" cases established.I find that by these actions the Company violated Section8(a)(1) as alleged in the complaint.'B. Alleged Discrimination1.Denials of overtimeOn Wednesday, May 13, employee David Freiberger at-tended a meeting at the Board's Regional Office in connectionwith the then pending representation case. Representatives ofthe Company were also present. Freiberger, who was em-ployed in the tool-and-die department, did not return to workthat day, and hence lost a day's pay. The next day Freibergerasked his foreman, Larry Koetter, if he (Freiberger) was towork overtime the remainder of the week. The departmentregularly worked an 8-hour day, but often operated a ninthhour during which employees could continue to work. Koet-ter, after inquiring of J. W Robinson, the operating head ofthe plant, told Freiberger that he was not to work overtimethat week To quote Freiberger, Koetter said "JW. Robin-son said if I wasn't needed to work May the 13th, then Iwasn't needed enough to work the rest of the week overtime "Employee William Wolfe remonstrated with Koetter that "it'The previous fall, before the start of union activity, the Company hadindicated that coffee would be supplied only out of vending machine profits.Those profits proved adequate until May 1970'I see no need to comment on the probable violations of Section 8(a)(5)and (3) involved in these actions, as no such violations were alleged and nosignificant change in remedy would result ROBINSON-NUGENT, INCwas kind of unfair" to Freiberger as Koetter let other peoplein the department make up time.Koetter replied that he toldRobinson it might be an unfair labor practice and that "Mr.Robinson said he didn't care "On Monday,June 8, Freiberger and Wolfe attended a simi-lar representation case meeting at the Board'soffice. Frei-berger did not return to work that day, but Wolfe did andworked an hour overtime.Thereafter,Supervisor Koettertold both men they were not to work overtime the rest of theweek,although Wolfe did in fact work 1 hour overtime onFriday, June 12. Koetter told Wolfe that overtime was beingwithheld becauseWolfe had attended the meeting.'Frei-berger had told Koetter the preceding week that for personalreasons he would be unable to work overtime the week ofJune 8.Robinson testified that,when Koetter first raised the prob-lem of Freiberger'sworking overtime on the days followingtheMay 13 meeting, he (Robinson)objected to paying anovertime rate to an employee who had deliberately absentedhimself from"straight-time" employment.Koetter later toldRobinson, according to the latter's testimony,that the em-ployee was willing to work the overtime hour each day at"straight-time" pay, but at this "a little red light went on in[Robinson's]mind"because the Company was handling con-tracts for the Federal Government and was therefore obli-gated under the Public ContractsAct, 41 U.S C. Sec. 35, 40,to pay overtime for hours in excess of 8 in any day. Robinsonfurther testified that the Public Contracts investigator hadnot appeared at the plant in from 5 to 7 years,that on his lastvisit he told the Company that employees who missed a dayand volunteered to make it up by working for "straight time"during overtime hours could do so provided this practice wasnot regularly engaged in,and that to Robinson's knowledgethis practice was followed on several occasions.Upon these facts it seems reasonably clear that Freibergerwould have been permitted to work an additional hour atstraight time on May 14 and 15, but for the fact that hisabsence on May 13 was for a purpose obnoxious to the Com-pany, namely, his appearance at the Board office in supportof the Union.Freiberger's claim for similar compensationafter the June hearing must fall, however,as the record war-rants the finding that,even before attending the hearing, hereported himself unavailable for overtime in that weekWolfe's claim for June is somewhat similar to Freiberger'sforMay. Wolfe testified that his standard day at that timeincluded an hour of overtime On Monday, June 8, the meet-ing began at 12.45 p.m. and Wolfe was back at work at 2.15p.m., so it seems reasonable to conclude that Wolfe lost 2hours of work.But for the discriminatory motivation de-scribed above,he would have been permitted to make upthose hours on Tuesday and Wesnesday,and he would havehad a regular overtime hour on Thursday.In holding,as I do, that the Company unlawfully deprivedFreiberger of 2 hours'pay and Wolfe of 3-% hours' pay I amnot unmindful of the fact that, had the Company permittedthem to work a ninth daily hour at straight time, this couldhave contravened the provisions of the Public Contracts Act.The record is clear that the Company would have committedsuch a violation(apparently with the tacit approval of aLabor Department inspector)but for the Company's unlaw-ful antiunion motivation.Iam well aware of the doctrineenunciated inSouthern Steamship Company v.N.L.R.B.,316U.S. 31, 46, that the Board should not administer the Act "sosingle-mindedly"as to "ignore other and equally important'In view of Wolfe's undemed testimony as to Koetter's statements of thereason for denying Wolfe overtime work, I reject the Company's contentionthat no daily overtime was being worked at that time549congressional objectives."There the Court,by a narrowmajority,held that a strike on board a vessel away from homeport violated the mutiny provisions of the Criminal CodeThe case is distinguishable in that here the Employer himselfnormally engaged in the conduct which contravened the Pub-licContracts Act, and chose to hide behind its provisionsonly for the purpose of discriminating against employees whoexercised rights under the National Labor Relations ActWethus face the dilemma of either permitting the Employer tocommit the latter violation with impunity or of saying thathe should have violated the Public Contracts Act. In view ofthe Employer's normal readiness to commit the latter viola-tion,and his own representation that the Federal authoritiesviewed that"violation"as a technicality which they wouldwaive, I find a violation of the National Labor Relations Act.2.The 1-day layoffsThe complaint alleges that the Company laid off threeemployees on June 8 and another on June 10, each for 1 day,"because of their membership in and activities on behalf ofthe Union,and/or in order to discourage employees' mem-bership in, and activities on behalf of the Union"The evi-dence shows that on the morning of June 8, about an houror two after work commenced,the Company told at least sixemployees(two of whom were not union supporters) to"clock out" for the balance of the day as there was no workfor them,and that two other employees were similarly treatedon June 10. The Company had never taken such actionbefore, and this fact coupled with the Union's victory in theelection the preceding Wednesday underlies General Coun-sel's contention that the layoffs were at least in part a resultof the Company's irritation at the employees'vote for theUnion The Company,however, introduced evidence thatwork was unusually slack at this time, a fact conceded bywitnesses called by General Counsel. Although the circum-stances give rise to suspicion,the evidence does not prepon-derate in favor of the General Counsel's contention, and theallegation should be dismissed.3The layoffs of Lasley and LloydEmployees Diana Lasley and Virginia Lloyd were mem-bers of the Union's in-plant committee,a fact of which theCompany was aware when it laid them off early in June. Thequestion with respect to each is whether her layoff resultedeither from her own union activity or the Companys resent-ment of the union victory in the election or whether theCompany's motivation was purely economic in character.Lasley, hired in November 1969, worked until injured inan automobile accident on May 3. She was ready to resumework on June 8 but has never returned because the Companyhas told her it has no need for her and that she still is in layoffstatus.Lasley's work was of high quality,but until a few weeksbefore the accident she was largely confined to a special job,somewhat different from the other work in her department,for a particular customer.This work was discontinued earlyinApril and has never been resumed because of the cus-tomer's financial difficulties.On Wednesday,June 3, Lasley went to the plant to voteand to advise her supervisor that she would be returning towork on the following Monday.On Friday,however,an officesecretary telephoned Lasley not to come in because there wasno work for her. She has never been put back to work, buthas been told she will be called if and when she is needed.The Company's position,of course, is that Lasley's recov-ery from her injury unfortunately coincided with the severedecline in work described above in connection with the 1-daylayoffs, and that it was this coincidence,rather than the coin- 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDcidence of the Union's victory in the election, which causedher layoff. The matter is not free of doubt, and there is evi-dence supporting the General Counsel's position, includingthe fact that immediately before the election Lasley's super-visors were apparently ready to have her return on June 8. Onthe other hand, the record is clear that no new employeeshave been hired even though a few left the Company's employbetween June 8 and the date of the hearing. Assuming thatsomeone was to be laid off, the choice of Lasley may not havebeen based on her union activity In a sense it was the "lineof least resistance" for the Company to continue her layoffrather than reinstate her and lay off another employee. Also,her major work had been on the now discontinued product.On balance I find that General Counsel failed to sustain hisburden of proof with respect to Lasley.I reach a similar result with respect to Lloyd, who was laidoff from the plating department and has never been replacedLloyd had been employed since March 1967 and had experi-ence in several departments, in all of which she was on thewhole satisfactory On Monday, June 8, however, her super-visor in the plating department told her there was no morework for her there, and took her to the molding departmentsupervisor, who advised her that there was no work for herin that department or elsewhere on that day, but to return onThursday She worked in plating that Thursday and Friday,June 11 and 12, and was then laid off until further notice. Shewas called back for one-half day's work in plating on June 18,and then heard nothing' further until late July when she wasoffered a job on a slug-making machine, which she rejectedas too dangerous Lloyd had injured her hand on that ma-chine some time before, and no other woman had ever beenasked to operate it. At this point she offered to remain inlayoff status but the Company told her she had to quit if sherejected the job on the machine, so she "quit." Several weeksthereafter, in October, the Company needed an employee inthe plating department, and June Lawson, who had been withthe Company for 7 or 8 years, answered the Company'srequest "for someone who would be interested in comingdown and learning the plating process."Ihave already indicated my acceptance of the Company'sposition that on June 8 its business was such that layoffs werenecessary In Lloyd's case as in Lasley's I find that GeneralCounsel failed to sustain the burden of proving that her selec-tion for layoff at this time was caused by her union activityIndeed the Company's recall of Lloyd on two occasions in thenext 10 days is some evidence of its good faith.In my view, Lloyd should have been recalled for the platingvacancy which occurred in October. By that time, however,she had "quit" because she would not accept the job on theslug machine offered her late in July. This so-called "quit"was in fact a "constructive discharge," for Lloyd's refusal ofthe machine job was patently reasonable, and the Companycould have acquiesced in her suggestion that she remain inlayoff status. The supervisor, William Schmelz, testified thathe required her to resign at that time because he understoodthat as long as she was listed as merely laid off he could nothire anyone else for the machine job. But there is neitherallegation nor proof that the Company took that position inlate July because of Lloyd's union activity, and I thereforemake no finding that the "constructive discharge" was dis-criminatorilymotivated. In short, I view the treatment ofLloyd in July and October as working an injustice, but notas a violation of the Act4.The discharge of Jane Crozier TaylorAt noon on June 9 the Company discharged Jane CrozierTaylor, who had failed to report for work at the start of theday and had failed to notify her supervisor of her absenceThe issue in her case is whether union activity was a contribu-tory cause of the dischargeMrs Taylor, who was first employed in September 1968 inthe assembly department under the supervision of Jo AnnWathen (later Mrs. Leist), had attended union meetings, andwas present when her supervisor said that she knew whoattended the meetings and who was for the Union GaryTaylor, an employee in the tool-and-die department to whomMrs. Taylor was married on the night preceding her dis-charge, was, as the Company knew, a member of the Union'sin-plant organizing committee. The employees, supervisors,and company officials were aware that Gary and Janeplanned to be married, but the event transpired sooner thanexpected, as the expected date was June 20.On the night of June 8, after the ceremony, Gary Taylorattempted to telephone his supervisor to state that he wouldnot be in, but he was unable to reach him Jane Taylor madeno attempt to call, but it is clear that any such attempt wouldhave been fruitless, for that same evening employee JudithWindell tried to call Jo Ann Wathen and was told by thelatter's son (acting at his mother's direction) that she took herbusiness calls at the Company between 8 a.m and 4:30 p.m.That night Gary Taylor telephoned Robert Fritz, a fellowemployee in his department, asking Fritz to tell the tool-and-die supervisor and Jane's supervisor that they had just beenmarried and would not be at work the next day.' The em-ployee told the tool-and-die supervisor, but not Jane's.Early the next morning, about 6 30, Jane Taylor tele-phoned her sister, Mrs. Steen, with whom she normally rodeto work and who, like Jane, worked under Jo Ann Wathen,tellingMrs Steen to make other transportation arrange-ments, and to ride with another employee who also workedunder Wathen. Jane did not tell her sister to report Jane'sintended absence to their mutual supervisorWhen Jane failed to report for work that morning, hersupervisor,Wathen, made no effort to ascertain the reason forthe absence; she did not inquire of Jane's sister (although thesupervisor was well aware of the relationship), and she didnot inquire of the tool-and-die supervisor as to whether Jane'sfiance (as Wathen then thought of Gary Taylor) was at workor knew of Jane's absence. At 10 o'clock, 2 hours after thestarting time for her shift, Wathen consulted her supervisor,J.W. Robinson, as to what to do about an absent employee.Wathen recommended that she pull the timecard, and dis-charge the employee unless she had a good excuse Robinsonconseled her to wait until noon.Promptly at noon, when the lunchbreak began, Wathen"pulled" Jane's card A few minutes later the Taylors arrivedat the plant, where they were greeted with congratulationsfrom their fellow employees. Jane, accompanied by her childof a previous marriage, went to her work area, where Wathensaw her The latter apparently was incensed over the presenceof the child, in violation of the plant rules which requirevisitors to have a pass, although this rule had frequently beenignored (by other supervisors) in the case of visiting childrenWathen was also annoyed that Jane was wearing a "yellowlace type dress," a clear indication that she did not expect towork that day Wathen learned from Jane that the Taylorshad dust been married (indeed Wathen understood that the'Jane and Gary had already received permission to take a week off aftertheir marriage, but this was granted at a time when the anticipated date wasJune 20 ROBINSON-NUGENT, INC.marriage had occurred that morning), and that Fritz hadbeen entrusted with the message which Wathen never re-ceivedAt this Wathen stated that Jane did not work forFritz, but for her, and that, as far as she was concerned, Janedid not have a job Robinson later supported Wathen's deci-sion.The Company's rules direct employees who are to be ab-sent to let their supervisors know in the morning. The recordestablishes, however, that previous discharges for violationsof this rule had been imposed after the employees in questionletmore than 1 day pass without reporting. Wathen herselfhad had no previous occasion to enforce the rule. Robinsontestified that various supervisors differed in the severity oftheir enforcement.As a matter of law, it is perfectly clear that Wathen couldhave fired Jane Taylor for not reporting in. For that matterWathen could have lawfully fired her for wearing a yellowdress or for bringing her child to the plant, or for any otherreason, good or bad, or for no reason-excepting only antiun-ion motivation. The question is whether antiunion considera-tions entered into Wathen's decision to discharge Jane Taylorrather than merely to reprimand her, administer other disci-pline, or overlook the offense under all the circumstances. Asto this Wathen's (Mrs Leist's) testimony is revealing, and Iquote it here at some length (emphasis supplied):Q. Now did you say that, you said this was a hush,hush morning?A. Yes sirQ. Can you explain what you mean by that? It isn'tclear to me.A Well, if you've got a bunch of girls sitting at onetable, about the length of this one, and you walk up toitand some two or three people are, two people aremissing, generally, they are going to say, where are theyat?Did they call in and it didn't happen this morningThere wasn't much said that morning. I don't thinkthere was anything said but somebody always asked, isthe kid sick? Is she sick?TRIAL EXAMINER' Did they know Windell had beenlaid off the day before?THE WITNESS. Yes sir. It was no secretQ They knew other people in the plant were laid off,too?A. Yes sir.MR MITTENDORF: That sounds too good to be true.You had all of these women there and nobody said any-thing.Were you concerned about what might have oc-curred?THE WITNESS' I was wondering what was going onbut I did not ask them. I had two sisters on the line andif anything-Q Two sisters?A. Joan and Jane and another one that rode with themand surely someone was going to know and they shouldhave offered the informationQ. If it was a matter of concern, why didn't you ask?A. Well, I just didn't. Let's put it that way.It was theattitude, the attitude the day before and I'll go on and sayfurther than that. There was something in the air.Q Well, now the day before, on the 8th, you wereworking on an hour to hour basis and looking, as amatter of fact, you had to send somebody home that day.The next day, were you actually busy?A. We weren't overly busy, no. I don't remember whatwe were working on the next day but Jane hadn't showedup Judy didn't show up until 10.00 o'clock so there was551a few hours, there could have been a new order come inQ Well, was there?A I imagine there was some work of some kind thatcame in. Like I said, we were hollering for them beforethey ever hit the floor or hit her work sheets.Q.Well, were you busy on the 9th?A. I would say we were not overly busy but busyenough to keep the crew I had.*Q. But at 12:00 o'clock, as I understand, right at 12:00o'clock, you went down and pulled her time card?A. Yes sir, I imagine so. Several of the employees weregoing downstairs at the same time.TRIAL EXAMINER' Were you pretty angry about it bythat time, I mean?THE WITNESS: I would say, I was angry that morningby her not showing up and I had to train somebody elseto do the job and then Judy Windell being out the samemorning but still I didn't know what I was going to doabout it.Q. The atmosphere in the place was irritating thatmorning, too, but it is not so unusual any more, wouldyou put it, the hush, hush attitude that was disturbing,too?A. Yes.Q. And that had been going on for some time?A. Yes sir.Q. Some weeks?A. Yes sirQ. And that had been disturbing to you for someweeks, is that right?A Yes. I used to have a very nice relation, I alwaysthought, with the girls and then it got so nobody talkedto nobody.Q. And then you nodded yes to my question, that ithad been disturbing to you for some weeks?A. Yes.Q. Can you attribute it to anything, in particular?A Well, I would imagine it had to do with the Union?Q. Did you at the time imagine that it had to do withthe Union?A. NoQ. When did you start imagining that it had to do withthe Union?A.Well, all-let me back up a little bit.All of thishush, hush and everything, I would say had to do with theUnion.Q. You say that now. What I am asking, did you thinkthen that it had to do with it?A That morning? Well, that whole several weekperiod.Yes, in a way.The witness made no secret of her antipathy to what shetermed the "union hokey pokey" that "was going on." I amsatisfied from her own testimony, quoted above, that thisantipathy played a significant part in her decision to dis-chargeMrs. Taylor, and that but for that antipathy MrsTaylor would not have been discharged It follows that thedischarge violated Section 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1The Company by withdrawing benefits because of theemployees' choice of the Union to represent them and by asupervisor's statement that she was aware who attended un-ion meetings engaged in unfair labor practices affecting com-merce within the meaning of Section 8(a)(1) and Section 2(6)and (7) of the Act 552DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Company by refusing to permit employees to workcertain hours because they attended representation case meet-ings on behalf of the Union and by discharging June Taylor,in part as a result of the union activity at the Company,engaged in unfair labor practices affecting commerce withinthe meaning of Sections 8(a)(3) and (1) and 2(6) and (7) ofthe ActTHE REMEDYI shall recommend that the Company be ordered to ceaseand desist from its unfair labor practices, that it reinstate JaneTaylor with backpay, that it give Freiberger 2 hours' pay forthe refusal to let him work a ninth hour on May 14 and 15,and Wolfe 3-% hours' pay for the refusal to let him work aninth hour on June 9, 10, and 11 (the last date at an overtimerate), and that it reinstate, retroactively to June 3, 1970, thepractice of giving gifts to employees and their spouses, at leastuntil such date as that practice shall be altered as the resultof collective bargaining with the Union. I shall not recom-mend that the Company be ordered to reinstate the snackeatingprivileges which it modified, for at this comparativelylate date I regard that matter as trivial and better left to thenegotiations of the Company and the Union All sums dueunder the Order should bear interest as provided inIsisPlumbing & Heating Co.,138 NLRB 716, and Taylor's back-pay should be computed as provided inF W. WoolworthCompany,90 NLRB 289. Finally, for reasons indicated inB.V. D. Company, Inc.,157 NLRB 978, 982, fn 6, I shallomit the "Armed Services" reference from the notice.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,Ihereby issue the following recommended:ORDER7The Respondent, Robinson-Nugent, Inc., its officers,agents, successors, and assigns, shall-1.Cease and desist from:(a)Discouragingmembership in International Union,United Automobile, Aerospace & Agricultural ImplementWorkers of America, UAW, or in any other labor organiza-tion, by discharging, withholding work from, or in any othermanner discriminatingagainstemployees in regard to theirhire or tenure of employment or any terms or conditions ofemployment(b) Revoking or withholding privileges or gifts previouslyregularly enjoyed by employees where such action is takenbecause employees have exercised their right under the Actto be represented by a labor orgainzation(c)Advising employees that it or any of its supervisorsknows which employees attend union meetings(d) In any othermannerinterfering with, restraining, orcoercing employees in the exercise of their rights under Sec-tion 7 of the Act.2.Take the following affirmative action necessary to effec-tuate the policies of the Act.(a) Present to the employees and to their spouses, in theamount and for the period described in the section of the TrialExaminer's Decision captioned "The Remedy," the birthdaygifts which the Company, contrary to its preexisting policy,'In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposesdid not present following the Union's victory in the electionof June 3, 1970(b) Reimburse David Freiberger and William Lee Wolfe,in themanner setforth in The Remedy section of the TiialExaminer'sDecision, for sums due them because of therefusal to let them work a ninth hour on May 14 and 15, andJune 10, 11, and 12, respectively, because of their attendanceon behalf of the above-named Union at representation pro-ceedings held under the auspices of the Board.(c) Offer immediate and full reinstatement to Jane CrozierTaylor to her former job or, if that job no longer exists, to asubstantially equivalent job, without prejudice to her seni-ority or other rights and privileges, and make her whole forany loss of pay suffered by reason of her discharge or refusalof reinstatement, all in themanner setforth in the section ofthe Trial Examiner's Decision entitled "The Remedy."(d) Notify the above-named employee if presently servingin the Armed Forces of the United States of her right to fullreinstatement upon application in accordance with the Selec-tive Service Act and the Universal Military Training andService Act, as amended, after discharge from the ArmedForces(e) Preserve and, upon request, make available to the Boardor its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, as well as all other records necessaryto analyze and compute the amount of backpay due under theterms of this recommended Order(f) Post at its plant at New Albany, Indiana, copies of theattached notice marked "Appendix."8 Copies of said notice,on forms provided by the Regional Director for Region 9,after being duly signed by the Respondent's representative,shall be posted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(g)Notify the Regional Director for Region 9, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith 98In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read"POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THE NATIONAL LABOR RELATIONS BOARD "'In the event that this recommendedOrderis adopted by the Board,after exceptions have been filed, notify said Regional Director in writing,within 20 daysfrom the date of this Order,what steps the Respondent hastaken to comply herewithAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge, withhold work from, orotherwise discriminate against any employee because ofhis activity on behalf of the International Union, UnitedAutomobile,Aerospace& Agricultural ImplementWorkers of America, UAW, or because our employeeshave selected that Union, or any other union, to repre-sent them. ROBINSON-NUGENT, INCWE WILL NOT Spy upon, or convey the impressionthat we are spying upon, union meetings by stating thatwe know which employees attend such meetings.WE WILL NOT withhold benefits from employees be-cause the employees have selected a union to representthemWE WILL NOT In any other manner interfere with,restrain, or coerce any employees in the exercise of theirright to support the UAW or any other labor unionWE WILL, effective as of June 3, 1970, make thebirthday gifts to employees and to their spouses whichwe normally made prior to the employees' selection ofthe Union as their bargaining representative.WE WILL reimburse David Freiberger and WilliamLee Wolfe for wages they lost because of our refusal topermit them to work certain hours following their at-tendance at a Labor Board representation proceedingWE WILL offer Jane Crozier Taylor reinstatement tothe job from which she was discharged June 9, 1970, or553to a substantially equivalent job, and pay her for lossesshe sustained as a result of that dischargeROBINSON-NUGENT,INC(Employer)DatedBy(Representative)(Title)This is anofficial notice and must notbe defaced by any-one.Thisnotice must remainposted for 60 consecutive daysfrom the date ofposting and must not bealtered, defaced, orcovered by any othermaterialAny questionsconcerningthisnotice or compliance withits provisionsmay be directed tothe Board'sOffice, Room2407, Federal OfficeBuilding, 550Main Street, Cincinnati,Ohio 45202, Telephone 513-684-3686.